DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claim 10-14) in the reply filed on 02/15/2022 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/15/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liao (US 2018/0033626).
Regarding claim 10, Liao discloses a semiconductor structure (Fig.9, numeral 130B), comprising: a substrate (20); a semiconductor material structure (130B) over the substrate (20); a pad layer (22), (24) over the semiconductor material structure (130B); a first oxide structure (36A) ([0022]) on a sidewall of the semiconductor material structure (130B); and 13a second oxide structure (36B) on a sidewall of the first oxide structure (36A) and a sidewall of the pad layer (22), (24).
Regarding claim 11, Liao discloses wherein the second oxide structure (36B) is in contact with the sidewall of the first oxide structure (36A) and the sidewall of the pad layer (22), (24).
Regarding claim 12, Liao discloses wherein the second oxide structure (36B) and the semiconductor material structure (130B) are separated by the first oxide structure (36A).
Regarding claim 13, Liao discloses wherein a top surface of the second oxide structure (Fig.9, numeral 36B) and a top surface of the pad layer (22), (24) are at same horizontal level.
Regarding claim 14, Liao discloses wherein the first oxide structure (36A) and the second oxide structure (36B) are made of same materials ([0022]; [0025]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891